  Case 3:11-md-02244-K Document 1068 Filed 12/18/19                      Page 1 of 3 PageID 42058

                                                                               &(57,),('$758(&23<
                                                                               .$5(10,7&+(//&/(5.
                               UNITED STATES JUDICIAL PANEL
                                                          
                                            on                                   By s/*THOMAS DREW
                                MULTIDISTRICT LITIGATION                           DEPUTY CLERK
                                                                          U.S. DISTRICT COURT, NORTHERN
                                                                                 DISTRICT OF TEXAS
IN RE: DEPUY ORTHOPAEDICS, INC., PINNACLE HIP IMPLANT December 18, 2019
PRODUCTS LIABILITY LITIGATION                              MDL No. 2244

                                         TRANSFER ORDER


        Before the Panel: Plaintiff in the Northern District of California action listed on the attached
Schedule A (Lyon) moves under Panel Rule 7.1 to vacate the Panel’s order conditionally transferring
her action to MDL No. 2244. DePuy defendants1 oppose the motion.

         After considering the argument of counsel, we find that this action involves common questions
of fact with the actions previously transferred to MDL No. 2244, and that transfer under 28 U.S.C. §
1407 will serve the convenience of the parties and witnesses and promote the just and efficient conduct
of the litigation. Transfer also is warranted for the reasons set out in our order directing centralization.
In that order, we held that the Northern District of Texas was an appropriate Section 1407 forum for
actions sharing factual questions as to alleged injuries from DePuy’s Pinnacle Acetabular Cup System
hip implants. See In re: DePuy Orthopaedics, Inc., Pinnacle Hip Implant Prods. Liab. Litig., 787
F.Supp. 2d 1358 (J.P.M.L. 2011). Plaintiff in Lyon claims that she suffered injuries related to the
implantation of a DePuy Pinnacle Acetabular Cup System hip implant, which she alleges caused high
blood chromium and cobalt levels and required revision surgery. Lyon thus falls within the MDL’s
ambit.

        Plaintiff argues that transfer is inappropriate because federal jurisdiction is lacking over Lyon.
The Panel consistently has held that the pendency of jurisdictional objections does not warrant vacatur.
Plaintiff can present her motion for remand to the transferee judge.2 See, e.g., In re: Ivy, 901 F. 2d 7,
9 (2nd Cir. 1990); In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
48 (J.P.M.L. 2001).




    1
     DePuy Orthopaedics, Inc., now known as Medical Device Business Services, Inc.; Johnson &
 Johnson Services, Inc.; Johnson & Johnson; DePuy International Limited; and DePuy Products, Inc.
    2
       Under Panel Rule 2.1(d), the pendency of a conditional transfer order does not limit the pretrial
 jurisdiction of the court in which the subject action is pending. Between the date a remand motion
 is filed and the date that transfer of the action to the MDL is finalized, a court generally has adequate
 time to rule on a remand motion if it chooses to do so.
 Case 3:11-md-02244-K Document 1068 Filed 12/18/19                Page 2 of 3 PageID 42059


                                               -2-

       IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
Northern District of Texas and, with the consent of that court, assigned to the Honorable James E.
Kinkeade for inclusion in the coordinated or consolidated pretrial proceedings.


                                     PANEL ON MULTIDISTRICT LITIGATION




                                                     Karen K. Caldwell
                                                           Chair

                                    Ellen Segal Huvelle              R. David Proctor
                                    Catherine D. Perry               Nathaniel M. Gorton
                                    Matthew F. Kennelly              David C. Norton
 Case 3:11-md-02244-K Document 1068 Filed 12/18/19    Page 3 of 3 PageID 42060


IN RE: DEPUY ORTHOPAEDICS, INC., PINNACLE HIP IMPLANT
PRODUCTS LIABILITY LITIGATION                                       MDL No. 2244


                                      SCHEDULE A

           Northern District of California

     LYON v. DEPUY ORTHOPAEDICS, INC., ET AL., C.A. No. 4:19-5270
